DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 04/20/2022, Claims 1-7 have been cancelled, and Claims 8-27 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s amendment to Claim 8, “wherein the actuator is slidable within the outer shaft” introduces new matter in the claims not supported by the specification. There is no clear indication in any of the drawings that the actuator which is coupled to the inner shaft extends to the outer shaft. Furthermore, there is no indication in the specification that either first actuator or the second actuator (120 and 130; see Paragraph 0041-0042) extends within the outer shaft. It is the Examiners understanding that the actuator (130, or optionally 120 as understood in Paragraph 0041) connects to the inner shaft, in which the inner shaft (170) is slideable within the outer shaft.
Claims 9-13 are rejected for incorporating errors from a parent claim by dependency.

Furthermore/Alternatively, Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendment to Claim 8, “wherein the actuator is slidable within the outer shaft” renders the claim indefinite because it is unclear how the actuator is slideable within the inner shaft when the claim recites the “inner shaft [is] operable coupled to the actuator at a proximal end portion of the inner shaft, the inner shaft extending distally from the actuator through the housing and the inner shaft”. Since the actuator is associated with the housing, and the inner shaft extends from the actuator and through both the housing and the inner shaft, it is unclear how the actuator is slideable within the outer shaft.
Claims 9-13 are rejected for incorporating errors from a parent claim by dependency.




Allowable Subject Matter
Claims 14-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to disclose the subject matter of Claim 14, specifically the limitation “wherein actuation of the actuator from an un-actuated position to a first actuated position moves the first actuation bar in a proximal direction and the second actuation bar in a distal direction to thereby rotate the articulation block such that the end effector assembly is articulated in a first direction from an aligned position to a first articulated position, and wherein actuation of the actuator from the un-actuated position to a second actuated position moves the first actuation bar in the distal direction and the second actuation bar in the proximal direction to thereby rotate the articulation block such that the end effector assembly is articulated in a second, opposite direction from the aligned position to a second articulated position.”
The prior art of record fails to disclose the subject matter of Claim 21 which recites “the articulation block rotatable between a first orientation in which the articulation block is substantially aligned with the inner shaft, a second orientation in which the articulation block is rotated at an angle less than ninety degrees with respect to the inner shaft, and a third orientation in which the articulation block is substantially perpendicular to the inner shaft; and a spring operably associated with the articulation block and configured to bias the articulation block towards the second orientation, wherein, in response to actuation of the actuator, the inner shaft is moved from an un- actuated position to an actuated position to move the articulation block from a proximal position”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771